DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication Number WO 2020/219091 A1 (Wheatcraft et al.) in view of US 2020/0347725 A1 (Morris et al.) and US 2021/0032961 A1 (Hinderliter et al.).
As concerns claim 1, Wheatcraft et al. discloses a system for use in fracturing a well, comprising: a fracturing system including: a frac pump 55 powered by an electric frac pump motor 52; a turbine system having a turbine 14 coupled to a generator 12, the generator providing electrical power for the electric frac pump motor 52; and a battery bank system comprising a battery bank 16 having sufficient power and energy for enabling startup of the turbine system (0037), the battery bank being mounted on an over-the-road transport (mobile platform 22). Wheatcraft et al. lacks to expressly disclose the system configured with a starter motor separately coupled to the generator.  Morris et al. discloses a system for use in fracturing a well having a starter motor 265 separately coupled to the generator (see at least 0061). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the starter motor into the system to obtain the predictable result of enabling powering up the turbine from a shut down condition prior to powering the system with the turbine. The combination lacks to expressly disclose the battery bank system with sufficient power and energy to address the loss of the turbine for a suitable time period (although Wheatcraft et al. does disclose using the battery bank 16 as a supplemental power source to compensate for decreased power production from the turbine because of difficult environmental conditions such as high-altitude operation, humid and hot conditions, etc., see, 0042). Hinderliter et al. discloses a system for use in fracturing a well that has a battery bank system with sufficient power and energy to address the loss of the turbine for a suitable time period (see at least 0046, “With regard to emergency power, in the event of a generator failure (due to, for example, a mechanical fault, electric fault, or due to a fuel supply loss), the PSS can provide sufficient electric power to flush the wellbore. This feature can prevent a “screen out” where the loss of fluid velocity causes the proppant in the hydraulic fracturing fluid or slurry to drop out and settle in the wellbore. Such a screen out can plug off the perforations and cause several days of downtime to clear. A screen out is a major concern in hydraulic fracturing and is considered a failure. The PSS can allow an electric hydraulic fracturing fleet to properly flush the well by being able to power the electric blender as well as sufficient hydraulic fracturing pumps to displace the proppant-laden slurry completely into the formation without generator power”). It therefore would have been considered obvious prior to the effective filing to one of ordinary skill in the art to provide a power storage system that can address the loss of the generator to obtain the predictable result of providing sufficient power to the fracturing system to prevent an undesirable condition occurring in the event of a power failure or the loss or failure of the generator.
As concerns claim 2, Wheatcraft et al. discloses the system as recited in claim 1, wherein the fracturing system further comprises a variable frequency drive (VFD) for controlling the frac pump (figure 2).
As concerns claim 3, Wheatcraft et al. discloses the system as recited in claim 1, wherein the fracturing system further comprises a transformer 18 coupled to the battery bank.
 	As concerns claim 4, Hinderliter et al. discloses the system as recited in claim 1, wherein the battery bank has sufficient power to start the turbine system at least twice (in as much as a stated purpose of the power storage system is to eliminate or reduce the use of a starter generator).
	As concerns claim 5, Hinderliter et al. discloses the system as recited in claim 1, wherein the battery bank is coupled to selected fracturing system components to provide reserve power (see at least 0031).
	As concerns claim 6, the limitation “provides power for rig up operations” is an example of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of an assembly, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner notes that the assembly disclosed by the combination is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
	As concerns claim 7, Hinderliter et al. discloses the system as recited in claim 1, wherein the battery bank is coupled to at least one electric frac pump motor in a manner to provide power for pumping if the turbine system stops functioning (see at least 0039).
	As concerns claim 8, Wheatcraft et al. discloses the system as recited in claim 1, wherein the battery bank provides grid stabilization (0042).
	As concerns claim 9, Hinderliter et al. discloses the system as recited in claim 1, wherein the generator is coupled to switchgear (see figure 1A, switchgear is shown at 150.
	As concerns claim 10, Wheatcraft et al. discloses the system as recited in claim 1, wherein the battery bank is coupled into the fracturing system as an uninterruptible power supply (0042). 
	As concerns claim 11, Wheatcraft et al. discloses the system for use in fracturing a well, comprising: a fracturing system comprising: an energy storage system 16 mountable on an over-the-road transport 22; and a powertrain, the powertrain including: a frac pump 55; an electric motor 52 coupled to the frac pump via a pump shaft (implicit); a variable frequency drive (VFD) coupled to the electric motor (see figure 2); a generator 14; switchgear coupled between the generator and the VFD (harmonic mitigation circuitry 62 will be considered equivalent, also see Morris et al., figure 1 at 112 and 0033); and a prime mover coupled to the generator via a generator shaft (Abstract), wherein the electric motor, the VFD, the generator, and the switchgear are each coupled by a cable (not although some type of cable or powerline connecting the electrical components would be obvious and expected, note the power bus 15), and wherein the energy storage system is operationally connected with the electric motor, the VFD, the generator, and the switchgear of the powertrain at the cables (see figures 1 and 2), and wherein the energy storage system is operationally connected to the frac pump, the electric motor, the VFD, the generator, and the switchgear of the powertrain (figure 1 and figure 2), but may not explicitly disclose the energy storage system configured to selectively extract and store energy from the electric motor, the VFD, the generator, and the switchgear of the powertrain and to selectively feed energy to the electric motor, the VFD, the generator, and the switchgear of the powertrain. Hinderliter et al. discloses a system for use in fracturing a well wherein the energy storage system is configured to selectively extract and store energy from the electric motor, the VFD, the generator, and the switchgear of the powertrain and to selectively feed energy to the electric motor, the VFD, the generator, and the switchgear of the powertrain (see at least 0035, Many of the connections in the PSS 230—between the battery banks 231 and battery bank circuit breakers 233, and the battery bank circuit breakers 233 and the common PSS bus 232—are two way connections, as indicated by double headed arrows. This means that electricity flows in both directions between the various components. One advantage to this configuration is the ability of the battery banks 131 within the PSS 130 to constantly discharge and recharge as needed. During a typical operation, power will discharge from the battery banks 231 to the circuit breaker 215 via the battery bank circuit breakers 233, the common PSS bus 232, and the outgoing PSS circuit breaker 236. Simultaneously, or as needed, power from the power source will recharge the battery banks 231 via the incoming PSS circuit breaker 235, the common bus 232, and the battery bank circuit breakers 233”). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the energy storage system to selectively store and discharge power as needed to obtain the predictable result of providing power where appropriate during the fracturing operation as well as ensuring that the batter banks are charged (the examiner additionally notes that the EMS 20 of Wheatcraft et al. has a similar function, see 0042 et seq., the EMS may be “configured to autonomously select electrical energy storage system 16 as a supplemental power source to meet peak loads in mobile hydraulic fracturing subsystem 50”., additionally “EMS 20 may be configured to control a
state-of-charge (SoC) of the battery energy storage system. For example, based on the charging input and output requirements of a given application, the battery energy storage system may not be returned to a fully charged condition and may be operated in a partial SoC (PSoC) condition chosen to maximize battery longevity, where the level of PSoC may be tailored based on battery chemistry, environmental conditions, etc.”).
	As concerns claim 12, Hinderliter et al. discloses the system as recited in claim 11, wherein the energy storage system comprises a battery bank (231, see figure 2B).
	As concerns claim 13, Wheatcraft et al. discloses the system as recited in claim 11, wherein the generator comprises an AC generator (0027).
	As concerns claim 14, Wheatcraft et al. discloses the system as recited in claim 11, wherein the generator comprises a DC generator (0027).
	As concerns claim 15, Wheatcraft et al. discloses the system as recited in claim 11, wherein the battery bank is coupled with circuitry for converting AC power to DC (0061).
	As concerns claim 16, Official Notice is taken that the DC link storage system would be an obvious alternative especially useful in applications using lithium ion batteries as the energy storage system (see, e.g., US 2020/0263527 A1 (Fischer et al.) at 0083, cited in a previous Office action).
	As concerns claim 17, Wheatcraft et al. discloses a method, comprising: providing a fracturing system with a frac pump 55 powered by an electric motor 52; coupling a generator 12 to the electric motor to power the electric motor; using a prime mover 14 to operate the generator; and enabling startup of the prime mover with electrical power provided from an electrical energy storage system (16, see 0067), wherein the prime mover is constructed as a turbine 14, but lacks to disclose the turbine constructed with a separately coupled starter motor to enable starting the turbine, wherein the electrical energy storage system has sufficient power and energy enabling startup of the prime mover and with sufficient power and energy to address the loss of the prime mover for a suitable time period.
	Morris et al. discloses a method for fracturing a well having a starter motor 265 separately coupled to the generator (see at least 0061). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the starter motor into the system to obtain the predictable result of enabling powering up the turbine from a shut down condition prior to powering the system with the turbine.
	Wheatcraft et al. and Morris et al. may lacks to disclose the method wherein the electrical energy storage system has sufficient power and energy enabling startup of the prime mover and with sufficient power and energy to address the loss of the prime mover for a suitable time period.
	Hinderliter et al. discloses a method wherein the electrical energy storage system has sufficient power and energy enabling startup of the prime mover and with sufficient power and energy to address the loss of the prime mover for a suitable time period (see at least 0046, “With regard to emergency power, in the event of a generator failure (due to, for example, a mechanical fault, electric fault, or due to a fuel supply loss), the PSS can provide sufficient electric power to flush the wellbore. This feature can prevent a “screen out” where the loss of fluid velocity causes the proppant in the hydraulic fracturing fluid or slurry to drop out and settle in the wellbore. Such a screen out can plug off the perforations and cause several days of downtime to clear. A screen out is a major concern in hydraulic fracturing and is considered a failure. The PSS can allow an electric hydraulic fracturing fleet to properly flush the well by being able to power the electric blender as well as sufficient hydraulic fracturing pumps to displace the proppant-laden slurry completely into the formation without generator power”). It therefore would have been considered obvious prior to the effective filing to one of ordinary skill in the art to provide a power storage system that can address the loss of the generator to obtain the predictable result of providing sufficient power to the fracturing system to prevent an undesirable condition occurring in the event of a power failure or the loss or failure of the generator.
	As concerns claim 18, Wheatcraft et al. discloses the method as recited in claim 17, further comprising mounting the electrical energy storage system on an over-the-road transport 22.
	As concerns claim 19, Hinderliter et al. discloses the method as recited in claim 18, further comprising forming the electrical energy storage system as a battery bank (231, see figure 2B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679